Judgment, Supreme Court, New York County (Michael Obus, J.), rendered November 29, 1994, convicting defendant, after a-jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
Closure of the courtroom during the testimony of the undercover officer was justified by his Hinton hearing testimony that he was presently involved in ongoing investigations, that he would be returning in the near future to the precise location where defendant was arrested, and that he had been threatened in the past by subjects of his investigations (see, People v Mensah, 226 AD2d 161, lv denied 88 NY2d 989). Furthermore, it was defendant’s obligation to suggest any alternative procedures (People v Ayala, 90 NY2d 490, 504, cert denied 522 US 1002), which he failed to do.
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.